                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JUSTIN ADKINS, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:18-0321

CSX TRANSPORTATION, INC., et al.,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant CSX Corporation’s (“CSX”) Motion to Dismiss,

pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b) (6). ECF No. 19. For reasons set forth herein, the

Motion is DENIED.

                                        I. BACKROUND

       Plaintiffs first filed their Complaint on February 15, 2018, claiming remedies under § 510

of the Employee Retirement Income Security Act (“ERISA”), § 504 of the Rehabilitation Act of

1973 (“Rehab Act”), the West Virginia Human Relations Act (“WVHRA”), the Family and

Medical Leave Act (“FMLA”), and state law causes of action including defamation, invasion of

privacy, tortious interference, intentional infliction of emotional distress and wrongful discharge.

Compl., ECF No. 1. CSX Transportation, Inc. (“CSXT”) and its parent corporation, CSX, were

named as defendants in the Complaint. Id. Plaintiffs subsequently filed an Amended Complaint on

May 16, 2018 and a Second Amended Complaint on August 16, 2018. Am. Compl., ECF No. 8;

Second Am. Compl., ECF No. 18. CSX filed the Motion to Dismiss on August 30, 2018, claiming

the Court lacks personal jurisdiction. Mot. to Dismiss, ECF No. 19.
                                      II. LEGAL STANDARD

        When a defendant moves to dismiss for lack of personal jurisdiction and the court decides

the “motion without an evidentiary hearing, the plaintiff need prove only a prima facie case of

personal jurisdiction.” Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993). “[T]he district

court must draw all reasonable inferences arising from the proof, and resolve all factual disputes,

in the plaintiff’s favor.” Id. To prove specific jurisdiction over an out-of-state defendant, a plaintiff

must show that jurisdiction is authorized by the long-arm statute of the state in which the court sits

and that exercise of such jurisdiction is consistent with the Due Process Clause of the Fourteenth

Amendment. Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 277 (4th Cir. 2009). Where,

as here, the state’s long-arm statute is coextensive with the full reach of the Due Process Clause,

those questions merge into one inquiry. In re Celotex Corp., 124 F.3d 619, 627–28 (4th Cir. 1997).

        Courts in this Circuit apply a three-part test. The Court must examine “(1) the extent to

which the defendant purposefully availed itself of the privilege of conducting activities in the State;

(2) whether the plaintiffs’ claims arise out of those activities directed at the State; and (3) whether

the exercise of personal jurisdiction would be constitutionally reasonable.” ALS Scan, Inc. v. Dig.

Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002) (internal quotation marks omitted). The

first prong reflects the requirement there are “sufficient ‘minimum contacts’ with the forum state

such that ‘the maintenance of the suit does not offend traditional notions of fair play and substantial

justice.’” Consulting Eng’rs, 561 F.3d at 277 (quoting Int’l Shoe Co. v. Wash., 326 U.S. 310, 316

(1945)). While the law presumes separately incorporated companies are legally distinct, “if the

parent and its subsidiary act as one entity, their formal separate corporate structures will not

prevent the assertion of jurisdiction over the non-resident corporation.” Town of Fayetteville v.

Law, 495 S.E.2d 843, 848 (W. Va. 1997).



                                                  -2-
       The Supreme Court of Appeals of West Virginia has outlined eleven factors to be

considered by a court “in determining whether to assert personal jurisdiction over the parent

company of a subsidiary doing business in West Virginia.” Bowers v. Wurzburg, 501 S.E.2d 479,

490 (W. Va. 1998). In determining whether to impute a subsidiary’s contacts with West Virginia

to its parent, courts should look to the following factors:

       1. Whether the parent corporation owns all or most of the capital stock of the
           subsidiary;
       2. Whether the parent and subsidiary corporations have common directors and
           officers;
       3. Whether the parent corporation finances the subsidiary;
       4. Whether the parent corporation subscribes to all the capital stock of the
           subsidiary or otherwise causes its incorporation;
       5. Whether the subsidiary has grossly inadequate capital;
       6. Whether the parent corporation pays the salaries and other expenses or losses
           of the subsidiary;
       7. Whether the subsidiary has substantially no business except with the parent
           corporation or no assets except those conveyed to it by the parent corporation;
       8. Whether in the papers of the parent corporation or in the statement of its
           officers, the subsidiary is described as a department or division of the parent
           corporation, or its business or financial responsibility is referred to as the parent
           corporation’s own;
       9. Whether the parent corporation uses the property of the subsidiary as its own;
       10. Whether the directors or executives of the subsidiary do not act independently
           in the interest of the subsidiary but take their orders from the parent corporation
           in the latter’s interest; and
       11. Whether the formal legal requirements of the subsidiary are not observed.

Bowers, 501 S.E.2d at 490; Toney, 273 F. Supp. 2d at 762. The burden of demonstrating these

factors lies with the Plaintiffs. Toney, 273 F. Supp. 2d at 760.

                                        III. DISCUSSION

       Defendant CSX moves this Court to dismiss Plaintiffs’ Second Amended Complaint,

pursuant to Fed. R. Civ. P. 12(b)(2), for lack of personal jurisdiction. 1 The parties do not contest



       1
         CSX also moved to dismiss the claim under Fed. R. Civ. P. 12(b)(6), but provided no
supporting argument for this as required by L. R. Civ. P. 9.4(b). Accordingly, the motion on this
ground is denied.
                                                 -3-
that personal jurisdiction exists over CSX’s subsidiary, CSXT. See Mem. Supp. Mot. to Dismiss,

n.3, ECF No. 20. Plaintiff’s case for personal jurisdiction rests on the allegation that CSX and

CSXT are functionally the same corporation.

       In the Second Amended Complaint, Plaintiff alleges CSX “owns, manages, operates,

and/or controls . . . CSXT,” and that the cause of action arose at “CSX’s Huntington Locomotive

Shop.” Second Am. Compl., ¶¶ 3, 5. As it is Plaintiff’s burden to sufficiently plead jurisdiction, the

following facts and allegations are applied to the relevant factors:

       (1 & 4) CSXT is a wholly owned subsidiary of CSX by its own admission, (ECF
       No. 27, at 5);

       (2 &10) the positions of President, Chief Financial Officer, Chief Legal Officer,
       Vice President of Operations, and Secretary for both corporations are held by the
       same individuals for each board, (ECF Nos. 25-1, 25-2);

       (3–7 & 9) the finances, revenue, and assets of both corporations are treated as
       belonging to CSX in its annual report, (2017 Annual Report, at 4–5, 88–92, 117–
       123);

       (8) CSX refers to itself, along with its subsidiaries as a single “company,” and is
       “responsible for establishing and maintaining adequate internal control over
       financial reporting” for the whole “company.”, (Id., at 10, 124);

       (11) Plaintiffs do not apply any specific facts to this argument, apart from the
       general accusation that these companies are not actually legally distinct.

       Though the Court addressed this same issue in Sigman v. CSX Corporation and came to

the opposite conclusion, Plaintiffs in the instant case have alleged a markedly different set of facts

which the Court believes gives rise to personal jurisdiction. 2016 WL 2641748 (S.D. W. Va. May

5, 2016). Whereas in Sigman, the boards of CSX and CSXT only shared a single officer, here

Plaintiffs show a restructured board with an almost identical leadership team between the two. Id.

Moreover, the Plaintiffs in Sigman relied heavily on these corporations’ shared website and

provided no argument regarding factors 5, 6, 7, 10, and 11. Id.



                                                 -4-
       Here, exploring CSX’s 2017 Annual Report is particularly illustrative. It reveals that CSX

and CSXT present themselves as a single, cohesive unit. Though CSX attempts to explain that any

reference to the collective as a single company is “simply easier,” the pervasive representation that

CSX and CSXT are one in the same suggests something more. Reply to Mot. to Dismiss, at n.4,

ECF No. 27. This factual dispute is appropriately resolved in favor of Plaintiff. The Court finds

Plaintiff has made a prime facie case for personal jurisdiction, as determined by a showing of

support for a majority of the above-listed factors.

                                   IV. CONCLUSION

       For the reasons set forth herein, Defendant CSX Corporation’s Motion for to Dismiss, ECF

No. 19, is DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:          July 30, 2019




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                 -5-
